,mE           /&ma-               GEnaEagAG’

                                           OF    ?lrExAs
                                          Aus-     11..J3sxAs
.JOIXN   BEN      sEEPPEKD

    --=--m.“~~:              Trimbie             opinion HO. o-4817
           First Assistant State                 Re: Whether school district may compel
           S erintendentof                            bondholdersto consent to refuna-
            "glit Instruction
           Pu                                         ing program.
           Austin, Texas
           Dear sirs
                     we have received your letter of recent date in which you
           enclose a letter from Hr. Dana Williams Superintendentof the
           Tenaha Public Schools, to Dr. L. A. Woo&, State Superintendent.
           We quote the following from hr. WilU.am*s letter:
                         "1. Where a school districthas several sep-
                    arate bond issues and wishes to refund all of the
                    bonds in one of those issues, and said school,d?s-
                    trict obtains the consent of a majority of the
                    bond ownersto such a refundingprogram, can such
                    a school di@rict force the remaining'bondholdexs
                    by way of manaanslsto consent to such a refun*:    -          i
                    program?
                                                                                      .~
                         !F&e%amplet   Our school district has five
                    distinct;and separate bona issues. We are attempt-
                    ing to~refundone ,ofthese issnes-such issue Abe-


                    force the'owners of the remaining $7,9OO.OC worth
                    of these bonds to consent to this plan? These bonds
                    have no option date for purchase..
                     We~are ,Informedthat the StateBoard of Education owns
           for the benefit of the Permanent School Fiandmore than one-third
           of all the outstar&Lngbonds of,the Tenaha'IndependentSchool Msp
           trict. It is, .thus ,apparentthat resort to-the Federal ~Rankrupt
           Act may not be ha&for a plan of composltion,t3br the reason that
           the requirement of consent of 66-2/3# of the creditors would be
           lacking. We, therefore, confine ou#discusslon to the question
           whether under theilaws of Texas a school district may by legal pro-
           cess compel the holders of Its outstandingbonds to consent to a
           refunding program.
                     Article 2789, Vernon's Annotated Civil Statutes, reads,
           ln part, as folltvwst
                         "Where bonds have beenlegally issued, or may
                    be hereafter issued, by any town or village incor-
                    porated for free school purposes only or any common
                    school district, indep~endentschool district, con-